Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I agree that accused’s petition for new trial should be denied, but I believe it is important to note that his defense counsel, before making the decision not to call Widell, interviewed that prospective witness. The latter indicated his reluctance to appear, declared he might rely upon his right against self-incrimination, and gave counsel every reason to believe that, if forced to testify, he would implicate the accused. Under the circumstances, it would appear that counsel made .a wise decision, and the nature of Widell’s “evidence,” known at the time of trial, cannot now be found to be newly discovered. Uniform Code of Military Justice, Article 73, 10 USC § 873; United States v Marymont, 11 USCMA 745, 29 CMR 561.
I cannot, however, concur in that portion of the principal opinion which so easily distinguishes our holding in United States v Boultinghouse, 11 USCMA 721, 29 CMR 537, and concludes that accused was not prejudiced by the law officer’s failure to call attention of the court-martial to his intoxication and its effect upon his inability to explain his possession of recently stolen property. To me, the issue is one of tailoring instructions to the evidence and, under the circumstances of this case, the failure of the law officer so to frame his advice was reversible error. United States v Jones, 13 USCMA 635, 33 CMR 167; United States v Roberson, 12 USCMA 719, 31 CMR 305.
The theory of the Government in the ease before us was the establishment of the accused’s guilt through the inferences to be derived from his conscious, unexplained, and exclusive possession of recently stolen property. See United States v Weems, 11 USCMA 652, 29 CMR 468; United States v Ocamb, 12 USCMA 492, 31 CMR 78. This theory, as indicated in the principal opinion, was submitted by the law officer to the court-martial in a charge which properly indicated the members might permissibly draw an inference of guilt from such unexplained possession, The law officer, however, made *191no mention of the evidence before the court that the accused was unable, by-reason of his intoxicated state, to recall the manner by which he had come into possession of the stolen property, nor did he call the jury’s attention to the need for considering such intoxication as bearing on accused’s ability to explain such possession. Rather, he contented himself with advising the court that it might give heed to evidence of accused’s drunkenness as affecting his mental capacity to entertain the specific intent required for the offenses charged.
In United States v Boultinghouse, supra, substantially the same situation was presented, albeit in that case the accused’s inability to explain was premised upon the existence of an amnesic state rather than intoxication. We reversed, pointing out that the law officer erred to accused’s prejudice in failing to relate the evidence of amnesia to the latter’s ability to explain his possession of allegedly stolen property. We declared, at page 727:
. . In the circumstances, it [amnesia] was the ‘best explanation’ the accused could offer to offset the inference. It may not be enough to overcome, in the minds of the court members, other evidence tending to show guilt, such as the shortness of the interval between the theft and the discovery of the stolen goods in the possession of the accused, but it is something for their consideration. As defense counsel pointed out at the trial, to saddle the accused with the burden of going forward with the evidence, and at the same time hold that his lack of capability to speak has no importance, is tantamount to saying to him, ‘(Y)ou are automatically guilty.’ . . . Here, the question is whether the only explanation of possession open to the accused is a matter that can be considered in connection with the inference from unexplained possession. We have already indicated that it is. The law officer, of course, is not bound to marshal every bit of evidence for or against each fact upon which the inference is based, but his refusal to instruct on the defense here presented a one-sided picture which was unfair to the accused. . . . The denial of defense counsel’s request to instruct on amnesia as a matter bearing upon the weight of the inference, constitutes prejudicial error.”
True it is that the law officer, in Boultinghouse, supra, also advised the court that amnesia, in and of itself, was without legal significance. But that factor did not bear upon our decision. We there ruled that an instruction upon permissive inferences to be drawn from certain basic facts must be tailored to the evidence and must fairly include the defense theory as well as that for which the prosecution contends. In short, as we have on many occasions pointed out, it is necessary to relate the legal rules to the proof in the case, for “generalizations, although correct in the abstract, may mislead the court.” United States v O’Hara, 14 USCMA 167, 33 CMR 379; United States v Smith, 13 USCMA 471, 33 CMR 3; United States v Jones, supra. That is precisely what occurred here. The law officer charged the court in general upon the inferences which it was permitted to find from the evidence that accused was inexplicably and consciously in possession of recently stolen property. Yet, he made no mention of the evidence before the court that the accused was not capable of offering any explanation as a result of his drunkenness and consequent inability to recall the manner by which he came into such possession. Such a charge is, intentionally or not, one-sided and, as in Boultinghouse, supra, was tantamount to directing a verdict because accused was incapable of detailing the circumstances of his incriminatory custody. The court-martial need not have accepted his inability to explain as an “explanation,” but he was entitled to have it considered and weighed together with the prosecutor’s case.
Nor am I convinced of the contrary position by the majority’s reliance upon the fact that the law officer separately instructed the court-martial as to the effect of accused’s intoxication upon his ability to entertain the specific in-*192teiits involved in the charges. The question before us is not, as the Chief Judge puts it, whether the court-martial “mistakenly concluded the accused’s intoxication was not to be considered on the issue of his guilt or innocence” but whether it affirmatively was required to consider such evidence in connection with the proof regarding possession of recently stolen property. There is no interrelationship between the two instructions or the doctrines which they represent. Indeed, if such a separate instruction on intoxication has any bearing on the case before us, it might more fairly be said to have misled the court into believing that accused’s drunkenness should be considered only on the question of his intent in entering the quarters and taking the goods in question. In short, Í would hold there is no rational probability that this court-martial realized it must take into account accused’s apparent inability to explain his possession of the stolen property when considering the case against him. The lack of such realization, as we noted in United States v Boultinghouse, supra, creates a fair risk of prejudice, and necessitates another trial. As I believe this case cannot be logically distinguished from the situation there presented, I would apply its rationale here.
I would reverse the decision of the board of review and order a rehearing.